Citation Nr: 0637919	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent after 
November 1, 2001 for post operative left knee reconstruction 
with early traumatic degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in part continued the 
veteran's 10 percent rating for his service-connected left 
knee disability from November 1, 2001 forward.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By order dated in February 2005, the Court of Appeals for 
Veterans Claims partially vacated and remanded the Board's 
June 2004 decision, referable to the denial of an increased 
rating for the veteran's left knee disability from November 
1, 2001 forward.  The Joint Motion for Remand incorporated in 
the Court's February 2005 order indicated that the Board did 
not review all applicable diagnostic codes.  

A review of the file reveals that the veteran's most recent 
VA examination documenting the severity of his left knee 
disability was in August 2002.  As early as December 2002, 
the veteran took issue with the adequacy of the examination, 
indicating that the symptoms associated with his knee 
disability had worsened.  In order for the Board to 
adequately address all applicable diagnostic codes, a 
contemporaneous and thorough VA examination is required.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of claims, to 
include the effective date element of any ratings assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 
It also appears from the record that the veteran may 
receive regular treatment from a private orthopedic 
institute.  When the corrective notice is sent, the 
veteran should be specifically asked to provide the 
necessary release to allow VA to obtain current medical 
records.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for an increased evaluation, to include the 
rating criteria by which his disability is 
evaluated and how the effective date of any 
change will be assigned.  The veteran also 
should be requested to report any private 
treatment for his disability and "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain any private medical records that 
the veteran reports to VA as being 
outstanding.

3.  Schedule the veteran for a VA joints 
examination, to determine the severity of his 
service-connected left knee disability.  All 
testing deemed appropriate should be 
conducted, and the results reported in 
detail.  Specifically, the examiner is asked 
to determine the veteran's degrees of 
extension and flexion; whether there is 
recurrent subluxation or lateral instability, 
and if so, to what degree; and, whether there 
are episodes of locking, pain, and effusion 
into the left knee joint.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


